Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS

This Agreement of Purchase and Sale and Joint Escrow Instructions (this
“Agreement”) is dated as of January 22, 2014 (the “Effective Date”), and is by
and between APPLIED MICRO CIRCUITS CORPORATION, a Delaware corporation
(“Seller”), and RW9 REIT ACQUISITION, LLC, a Delaware limited liability company,
or its assignee or nominee (“Buyer”), for the purposes of setting forth the
agreement of the parties and of instructing FIRST AMERICAN TITLE INSURANCE
COMPANY (in such capacity, “Escrow Agent”), with respect to the transactions
contemplated by this Agreement.

ARTICLE 1

PURCHASE AND SALE OF PROPERTY

1.1 Sale.

Subject to the terms, covenants and conditions set forth herein, Seller agrees
to sell to Buyer, and Buyer agrees to purchase from Seller, the following:

(a) that certain parcel of land, consisting of approximately 9.54 acres, located
at 215 Moffett Park Drive in the City of Sunnyvale, County of Santa Clara, State
of California, more particularly described on Exhibit A attached hereto and made
a part hereof, together with all and singular the rights and appurtenances
pertaining to such property, including any right, title and interest of Seller
in and to all minerals, oil, gas and other hydrocarbon substances thereon, all
development rights, air rights, water, water rights and water stock relating
thereto, all strips and gores, and all of Seller’s right, title and interest in
and to any streets, alleys, easements, rights-of-way, public ways, or other
rights appurtenant, adjacent or connected thereto or used in connection
therewith (the property described in clause (a) of this Section 1.1 being herein
referred to collectively as the “Land”);

(b) the buildings, structures, fixtures and other improvements on the Land,
including specifically, without limitation, that certain building located
thereon consisting of approximately one hundred fifty-two thousand eight hundred
forty-four (152,844) square feet, more or less (the property described in clause
(b) of this Section 1.1 being herein referred to collectively as the
“Improvements”);

(c) all of Seller’s right, title and interest in and to all personal property
now or hereafter owned by Seller and used solely in connection with the
maintenance or repair of the Real Property (expressly excluding any personal
property used by Seller in the conduct of its business as an occupant of the
Real Property as opposed to the maintenance or repair of the Real Property)
(collectively, the “Personal Property”);

(d) subject to Section 8.1(a) below, all of Seller’s right, title and interest
to the service and maintenance contracts set forth on Exhibit C attached hereto
(collectively, the “Contracts”); and



--------------------------------------------------------------------------------

(e) all of Seller’s right, title and interest in and to all intangible property
(other than the Contracts) now or hereafter owned by Seller and used in
connection with the Land, the Improvements or the Personal Property, including,
without limitation, building-specific trademarks and trade names, transferable
licenses, architectural, site, landscaping or other permits, applications,
approvals, authorizations and other entitlements, transferable guarantees and
warranties covering the Land and/or Improvements, books, records, reports, test
results, environmental assessments, as-built plans, specifications and other
similar documents and materials relating to the use or operation, maintenance or
repair of the Land, the Improvements or the Personal Property (collectively, the
“Intangible Property”).

The Land, the Improvements, the Intangible Property, the Contracts and the
Personal Property are hereinafter sometimes referred to collectively as the
“Property.” The Land and Improvements are hereinafter sometimes referred to
collectively as the “Real Property”.

1.2 Purchase Price.

(a) Amount. The purchase price of the Property is Forty Million Eight Hundred
Thousand and 00/100 Dollars ($40,800,000.00) (the “Purchase Price”).

(b) Payment; Deposit.

(i) Deposits. Escrow No. NC-561882-SC has been established with Escrow Agent
with respect to the purchase and sale transaction described herein. Not later
than January 22, 2014, Buyer shall deliver to Escrow Agent, a deposit in the
amount of Seven Million Dollars ($7,000,000.00) (the “Deposit”) to be held in
Escrow (as defined below) in accordance with the terms and conditions of this
Agreement. The Deposit shall be placed by the Escrow Agent in a non-commingled
trust account and Escrow Agent shall invest the Deposit in insured money market
accounts, certificates of deposit, United States Treasury Bills or such other
instruments as Buyer may instruct from time to time, with interest accruing in
the name of Buyer. As between Seller and Buyer, Buyer shall assume all risk of
loss of the Deposit while in Escrow; provided that, nothing herein shall release
or in any way modify Escrow Agent’s duties and obligations set forth in
Section 9.2 hereof or any additional escrow instructions which may be executed
by the parties. The interest and dividends accrued on the Deposit while in
Escrow shall be deemed part of the Deposit for purposes of this Agreement. Upon
delivery of the Approval Notice (as defined below), the Deposit shall be
non-refundable to Buyer (except as otherwise expressly provided in this
Agreement) but shall be credited to Buyer against the Purchase Price at the
Closing (as defined below) hereunder. By delivery and execution of this
Agreement, Buyer shall be deemed to have delivered the Approval Notice.

(ii) Independent Consideration. A portion of the Deposit in the amount of One
Thousand and 00/100 Dollars ($1,000.00) shall be independent consideration
(“Independent Consideration”) to Seller for Seller having entered into this
Agreement and for, among other things, granting Buyer the rights to investigate
matters concerning the Property as provided for in this Agreement, including but
not limited to, the rights granted Buyer under Sections 2.1, 2.2, 2.3 and
Article 3 below. The Independent Consideration shall be credited toward the
Purchase Price at Closing, but in no event shall the Independent Consideration
be refundable to Buyer in the event the Escrow fails to close hereunder for any
reason. The Independent Consideration shall be released to Seller upon Closing
or termination or cancellation of this Agreement for any reason.



--------------------------------------------------------------------------------

(iii) Cash at Close. On or before the Closing Date (defined in Section 9.7
below), Buyer shall deliver to Escrow Agent cash in the amount of the Purchase
Price, subject to the prorations and adjustments provided for in this Agreement,
less the amount of the Deposit to be released to Seller at Closing (the “Closing
Cash”). The Closing Cash shall be credited against the Purchase Price at the
consummation of the purchase and sale contemplated hereunder (the “Closing”).

(iv) Liquidated Damages. THE PARTIES HERETO AGREE THAT SELLER’S ECONOMIC
DETRIMENT RESULTING FROM THE REMOVAL OF THE PROPERTY FROM THE REAL ESTATE MARKET
FOR AN EXTENDED PERIOD OF TIME AND ANY CARRYING AND OTHER COSTS INCURRED AFTER
THE REMOVAL OF THE PROPERTY FROM THE REAL ESTATE MARKET ARE IMPRACTICABLE OR
EXTREMELY DIFFICULT TO ASCERTAIN. THE PARTIES HERETO AGREE THAT THE AMOUNT OF
THE DEPOSIT, EXCLUDING ANY INTEREST ACCRUED ON THE DEPOSIT IS A REASONABLE
ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY SELLER IN THE EVENT THE CLOSING
FAILS TO OCCUR AS A RESULT OF A BREACH OR DEFAULT OF THIS AGREEMENT BY BUYER.
BUYER AGREES THAT IN THE EVENT OF SUCH BREACH OR DEFAULT BY BUYER OF BUYER’S
OBLIGATIONS, SELLER, AS ITS SOLE REMEDY, SHALL BE ENTITLED TO RECEIVE AND RETAIN
THE DEPOSIT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY. SUCH RECEIPT OF THE
DEPOSIT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE, AND SHALL NOT BE
DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE MEANING OF SECTION 3275
OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE, OR ANY SIMILAR PROVISION. SELLER
HEREBY WAIVES THE REMEDY OF SPECIFIC PERFORMANCE WITH RESPECT TO ANY DEFAULT BY
BUYER OF ITS OBLIGATION TO PURCHASE THE PROPERTY, AND AGREES THAT THE LIQUIDATED
DAMAGES SET FORTH HEREIN SHALL BE SELLER’S SOLE REMEDY IN THE EVENT THE CLOSING
FAILS TO OCCUR AS THE RESULT OF BUYER’S BREACH OR DEFAULT IN ITS OBLIGATIONS
UNDER THIS AGREEMENT. THIS LIQUIDATED DAMAGES PROVISION SHALL NOT BE APPLICABLE
TO (1) ANY BREACH BY BUYER OF ANY INDEMNIFICATION, DEFENSE OR HOLD HARMLESS
OBLIGATION OR RESTORATION OBLIGATION OF BUYER UNDER THIS AGREEMENT, (2) ANY
BREACH OF BUYER’S OBLIGATION TO DELIVER TO SELLER BUYER’S WORK PRODUCT PURSUANT
TO SECTION 12.16, OR (3) ANY BREACH OF BUYER’S CONFIDENTIALITY OBLIGATIONS UNDER
SECTION 12.3 BELOW. IN THE EVENT SELLER INCURS ATTORNEYS’ FEES IN ATTEMPTING TO
COLLECT OR RETAIN THE LIQUIDATED DAMAGES AS PROVIDED IN SECTION 1.2(b)(iv),
BELOW, THIS LIQUIDATED DAMAGES PROVISION ALSO SHALL NOT SERVE AS A LIMITATION ON
THE AMOUNT OF ATTORNEYS’ FEES THAT SELLER MAY PURSUE OR COLLECT FROM BUYER. BY
INITIALING THIS SECTION 1.2(b)(iv) BELOW, SELLER AND BUYER AGREE TO THE TERMS OF
THIS SECTION 1.2(b)(iv).

INITIALS:     SELLER                              BUYER                     



--------------------------------------------------------------------------------

ARTICLE 2

INSPECTIONS AND CLOSING CONDITIONS

2.1 Documents. Prior to the Effective Date, Seller has delivered and/or made
available to Buyer copies of the agreements (including without limitation all
brokerage agreements), contracts, documents, information, plans and
specifications, guarantees, warranties, permits, reports, books, records and
other materials which Seller believes are pertinent to the ownership, operation,
occupancy, use, development, or management of the Property, including without
limitation, any notice(s) regarding changes to or reconfiguration of streets
abutting and in the vicinity of the Real Property (collectively, the
“Documents”) except (i) any document that would disclose Seller’s cost of
acquisition of the Property (and Seller shall have the right to redact from
Documents delivered to Buyer any reference to the purchase price Seller paid for
the Property), (ii) any document or correspondence which would be subject to the
attorney-client privilege; (iii) any document or item which Seller is
contractually or otherwise bound to keep confidential as of the Effective Date;
(iv) any documents pertaining to the marketing of the Property for sale to
prospective purchasers; (v) any internal memoranda, reports or assessments
relating to the valuation or future performance of the Property; or
(vi) appraisals of the Property whether prepared internally by Seller or
Seller’s affiliates or externally. The Documents delivered and/or made available
to Buyer are set forth on Exhibit B attached hereto. Except as expressly set
forth in this Agreement and in the documents to be delivered at Closing, Seller
makes no representation or warranty as to the completeness or accuracy of the
Documents.

2.2 Conditions Precedent to Buyer’s Obligations.

Buyer’s obligation to purchase the Property is conditioned upon the following,
which such conditions shall be deemed satisfied upon delivery of the Approval
Notice:

(a) Subject to the provisions of Article 3 below, Buyer’s review and approval of
the physical condition of the Property, including, without limitation, the
structural, electrical, and mechanical condition of the Real Property and the
presence or absence of “Hazardous Materials” (defined below) in or from its soil
and groundwater, or anywhere else in or around the Real Property. For purposes
of this Agreement, the term “Hazardous Materials” shall mean any chemical,
substance, waste or material which is deemed hazardous, toxic, a pollutant or a
contaminant, under any federal, state or local statute, law, ordinance, rule,
regulation or judicial or administrative order or decisions, now or hereafter in
effect, or which has been shown to have significant adverse effects on human
health or the environment. Hazardous Materials shall include, without
limitation, substances defined as “hazardous substances,” “hazardous materials,”
or “toxic substances” in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; in the regulations
adopted and publications promulgated pursuant to such laws; and in the Hazardous
Materials storage, use or discharge laws, regulations and ordinances of the
State of California, County of Santa Clara or City of Sunnyvale.

(b) Buyer’s review and approval of all zoning, land use, building, environmental
and other statutes, rules, or regulations applicable to the Real Property.



--------------------------------------------------------------------------------

(c) Buyer’s review and approval of the Documents. Buyer acknowledges that Seller
is furnishing (or has furnished) to Buyer the Documents referred to in Exhibit B
for informational purposes only and except as expressly set forth in this
Agreement and in the documents to be delivered at Closing, do not constitute
representations or warranties of Seller of any kind.

(d) Buyer’s review and approval of the economic feasibility of the Property and
the matters referred to in Article 3 below.

2.3 Feasibility Period. Buyer shall have until 5:00 p.m., Pacific Time, on
January 22, 2014 (the “Feasibility Period”) to terminate this Agreement in
Buyer’s sole and absolute discretion for any reason or no reason by delivering
written notice to Seller (a “Termination Notice”), in which event, this
Agreement shall terminate, all obligations under this Agreement shall cease
(except for any obligations that expressly survive the termination of this
Agreement) and Buyer shall be entitled to the prompt return of the Deposit.
Buyer may deliver to Seller written notice of Buyer’s waiver of the termination
right set forth in this Section 2.3 prior to the expiration of the Feasibility
Period (the “Approval Notice”). Buyer’s delivery of the Approval Notice shall
constitute a waiver of the conditions set forth in Section 2.2 above, but shall
not constitute a waiver of Buyer’s Conditions (as defined below) as set forth in
Section 2.4 below. If, prior to the expiration of the Feasibility Period, Buyer
does not deliver its Approval Notice to Seller, then Buyer shall be deemed to
have elected to terminate this Agreement, in which event, this Agreement shall
terminate, all obligations under this Agreement shall cease (except for any
obligations that expressly survive the termination of this Agreement) and Buyer
shall be entitled to the prompt return of the Deposit.

2.4 Buyer’s Conditions. The obligation of Buyer to render performance under this
Agreement is subject to the following conditions precedent (and conditions
concurrent, with respect to deliveries to be made by the parties at Closing)
(“Buyer’s Conditions”), which conditions may be waived, or the time for
satisfaction thereof extended, by Buyer only in a writing executed by Buyer;
provided, however, that any such waiver shall not affect Buyer’s ability to
pursue any remedy Buyer may have with respect to any breach hereunder by Seller:

(a) Title Policy. Title Company (as defined below) shall be prepared and
irrevocably committed to issue the Title Policy (as defined below) to Buyer.

(b) Performance. All of the representations and warranties of Seller set forth
in Sections 10.1(a), (b), (c), (d), (e), (g), (h), (i) and (k) shall be true and
correct as of the Closing Date, and Seller, on or prior to the Closing Date,
shall have complied with and/or performed all of the obligations, covenants and
agreements required on the part of Seller to be complied with or performed
pursuant to the terms of this Agreement (subject to the cure period sect forth
in Section 11.2(a) hereof).

(c) Condition of Property. Subject to the provisions of Article 6 below, the
condition of the Property shall be substantially the same on the Closing Date as
on the Effective Date, except for reasonable wear and tear and any damages due
to any act of Buyer or Buyer’s representatives.



--------------------------------------------------------------------------------

(d) Other Conditions. The fulfillment on or before the Closing Date of all other
conditions precedent to Closing benefiting Buyer specifically set forth in this
Agreement.

2.5 Failure of Buyer’s Conditions. Subject and without limitation to Buyer’s
rights hereunder, including, without limitation, Section 11.2 below, if any of
Buyer’s Conditions have not been fulfilled within the applicable time periods,
Buyer may:

(a) Waiver. Waive the Buyer’s Condition and close Escrow in accordance with this
Agreement, with or without adjustment or abatement of the Purchase Price; or

(b) Termination. Terminate this Agreement by delivering written notice to Seller
and to Escrow Agent, in which event, this Agreement shall terminate, all
obligations under this Agreement shall cease (except for any obligations that
expressly survive the termination of this Agreement) Buyer shall be entitled to
the prompt return of the Deposit, and if the Buyer’s Condition set forth in
Section 2.4(b) hereof was not fulfilled, then Buyer may pursue any other rights
and remedies set forth in this Agreement.

2.6 Seller’s Conditions to Closing. The obligation of Seller to render
performance under this Agreement is subject to the following conditions
precedent (and conditions concurrent with respect to deliveries to be made by
the parties at Closing) (“Seller’s Conditions”), which conditions may be waived,
or the time for satisfaction thereof extended, by Seller only in a writing
executed by Seller:

(a) Performance. All of the representations and warranties of Buyer set forth in
this Agreement shall be true and correct as of the Closing Date, and Buyer, on
or prior to the Closing Date, shall have complied with and/or performed all of
the obligations, covenants and agreements required on the part of Buyer to be
complied with or performed pursuant to the terms of this Agreement.

(b) Other Conditions. All other conditions precedent to Closing benefiting
Seller specifically set forth in this Agreement shall have been fulfilled.

2.7 Failure of Seller’s Conditions. Subject to Seller’s rights hereunder in the
event of a default by Buyer which results in the failure of a Seller’s
Condition, in the event of the failure of a Seller’s Condition, Seller may
terminate this Agreement by delivery of written notice to Buyer and Escrow
Agent, in which event, this Agreement shall terminate, all obligations under
this Agreement shall cease (except for any obligations that expressly survive
the termination of this Agreement) and Buyer shall be entitled to the prompt
return of the Deposit.

ARTICLE 3

RIGHT OF ENTRY

Prior to Closing, Buyer acknowledges that it will investigate (or will have had
the opportunity to investigate) to the extent deemed necessary by Buyer, all
matters relating to title, zoning, land use entitlements and governmental
regulations affecting the Property, and the use, operation and/or development of
the Property, together with all governmental and other legal requirements such
as taxes, assessments, zoning, use permit requirements and building codes. In
addition, Buyer and its representatives, agents, consultants and contractors
shall have the right



--------------------------------------------------------------------------------

prior to Closing to enter the Real Property to inspect it and the Personal
Property, including, without limitation, the interior, the exterior, the
structure, the paving, the utilities, and all other physical and functional
aspects of the Property (each, a “Buyer Inspection”) subject to the following
terms and conditions:

(i) Buyer shall provide Seller with at least one (1) business day prior
telephonic notice of each Buyer Inspection.

(ii) Each Buyer Inspection shall be at Buyer’s sole cost.

(iii) To the extent applicable, the persons or entities performing the Buyer
Inspections shall be properly licensed in the State of California and shall have
obtained all appropriate permits (to the extent such permits are required) for
performing relevant tests on the Property and shall have delivered such permits
to Seller, prior to performing any tests on the Property. At least one
(1) business day prior to entry onto the Real Property, Buyer shall deliver to
Seller (and cause each contractor and consultant who desires to enter onto the
Real Property on behalf, or for the benefit of, Buyer to deliver to Seller) a
certificate of insurance evidencing that Buyer (or such applicable contractor or
consultant) has obtained a policy or policies of commercial general liability
insurance providing for a combined single limit of not less than One Million
Dollars ($1,000,000) per occurrence covering liability to property or persons
for Buyer’s and its agents’ and employees’ (and contractors’ or consultants’)
activities on or about the Real Property, and naming Seller as additional
insured. Such insurance policy or policies shall be issued by such insurance
companies or an insurance company admitted as an insurer in California and
having a Best’s Insurance rating of at least A- VII.

(iv) Buyer shall not have the right to undertake, or cause to be undertaken, any
Phase II environmental assessment of the Real Property, including, borings or
invasive testing on, in or under the Real Property, or any portion thereof
(“Phase II Work”) unless Buyer has obtained Seller’s prior written consent
thereto (which consent may be given or withheld in Seller’s reasonable
discretion). Such Phase II Work shall be generally consistent with a written
plan prepared by Buyer’s contractor(s) or consultant(s) in good faith outlining
the scope of the proposed Phase II Work, the area(s) where such Phase II Work is
to be performed, the timing of such Phase II Work, the contractor(s) or
consultant(s) who Buyer desires to perform such Phase II Work and the party to
report any findings of hazardous materials to any environmental agencies (the
“Phase II Plan”). Buyer may commence the Phase II Work only after Seller has
given its prior written consent to the Phase II Plan, which consent may be given
or withheld in Seller’s reasonable discretion. Seller shall approve or
reasonably disapprove of any Phase II Plan within three (3) business days after
receipt thereof and Seller’s failure to respond within such three (3) business
day period shall be deemed to be Seller’s consent to the proposed Phase II Plan.
Each physical inspection shall not unreasonably interfere with the use of the
Property by Seller nor shall any Buyer Inspection damage the Property in any
respect. Buyer shall obtain, or cause to be obtained, all appropriate permits
required for performing the Phase II Work. Seller shall have the right to have a
representative of Seller present during the performance of any Phase II Work.
Buyer shall, at Buyer’s cost and expense, obtain split samples of any drilling
or boring tests comprising part of the Phase II work (except that Seller shall
be liable for the costs of processing and analyzing, but not producing, such
split samples for Seller’s benefit). If Buyer or any of its consultants or
contractors discovers any Hazardous



--------------------------------------------------------------------------------

Materials on, in or under the Property, then nothing in this Agreement shall
obligate Seller to clean up or remediate such environmental condition so
discovered by Buyer or any of its consultants or contractors. Any Phase II Work
performed, or caused to be performed, by Buyer pursuant to the terms of this
Agreement shall be considered part of the Buyer Inspections.

(v) Unless otherwise requested by Seller, all the Buyer Inspections shall be
during normal business hours.

(vi) Seller shall have right to have one (1) or more representatives of Seller
accompany Buyer and Buyer’s representatives, agents, consultants or contractors
while they are on the Real Property.

(vii) If the Property is damaged by Buyer or any of its agents, employees,
consultants, contractors or other representatives in connection with a Buyer’s
Inspection, Buyer, at Buyer’s sole cost and expense, shall promptly repair such
damage and restore the Property to substantially its condition existing
immediately prior to the Buyer Inspections. Until restoration is complete, Buyer
shall take all steps necessary to ensure that any conditions on the Property
created by the Buyer Inspections do not materially interfere with the normal
operation of the Property or create any dangerous or unhealthy conditions on the
Property. The restoration obligation contained in this clause (vii) shall not
obligate Buyer to clean up or remediate any Hazardous Materials, if any,
existing in, on or under the Property except for Hazardous Materials actually
caused to be present in, on or under the Property, or applicable portion
thereof, by Buyer or any of its agents, employees, contractors or other
representatives or to the extent any pre-existing Hazardous Material condition
is exacerbated as a result of the acts or omissions of Buyer or any of its
agents, employees, contractors or other representatives. The restoration
obligation contained in this clause (vii) shall not obligate Buyer to clean-up,
remediate, repair or restore any condition caused by Seller or the Seller
Related Parties (as defined below). The restoration obligation contained in this
clause (vii) shall survive the termination of this Agreement.

(viii) Buyer shall indemnify, protect and defend (with counsel reasonably
acceptable to Seller) and hold Seller and its affiliates, partners, trustees,
shareholders, directors, officers, members, employees, and agents (collectively
“Seller Related Parties”) harmless from and against any and all claims, damages,
liens, judgments, demands, obligations, actions, costs, liabilities and losses
(including mechanics’ liens) and expenses (including, without limitation,
reasonable attorneys’ fees actually incurred) to the extent arising out of any
acts of Buyer or any of its agents, employees, representatives, consultants or
contractors on or about the Real Property, or applicable portion thereof, in
connection with or related to any Buyer Inspections; provided, however, such
obligation of Buyer to indemnify, defend, protect and hold harmless Seller and
the Seller Related Parties shall not be applicable to (x) the mere discovery by
Buyer of any Hazardous Materials existing on, in or under the Real Property and
not caused to be present or exacerbated by Buyer or any of its agents,
employees, contractors or other representatives or exacerbated by the acts or
omissions of Buyer or any of its agents, employees, contractors or other
representatives or (y) the acts of Seller or the Seller Related Parties. This
clause (viii) shall survive the Closing or any termination of this Agreement.



--------------------------------------------------------------------------------

ARTICLE 4

TITLE

4.1 Conditions of Title. At the Closing, Seller shall convey title to the Real
Property to Buyer by grant deed in the form attached hereto as Exhibit D (the
“Deed”). Prior to the Effective Date, (a) First American Title Insurance Company
(in such capacity, “Title Company”) has delivered to Buyer a pro forma title
policy for the Real Property order number NCS561882-SC (the “Pro Forma”),
together with copies of all documents referenced as exceptions therein, and
(b) Seller has delivered to Buyer an As-Built American Land Title Association
survey of the Real Property (the “Existing Survey”). Buyer has obtained an
update to the Existing Survey (a “Survey Update”). Title to the Real Property to
be conveyed to Buyer shall be subject to (i) current non-delinquent real estate
taxes and assessments, a lien not then due and payable; (ii) the exceptions set
forth in the Pro Forma and the Existing Survey and the Survey Update; (iii) any
exceptions to title which would be disclosed by a reasonable inspection;
(iv) local, state and federal laws, ordinances or governmental regulations
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; (v) any
exceptions to title which may be caused by the actions of Buyer or any of its
agents, employees, contractors or consultants; (vi) standard printed exceptions
and exclusions generally included in an ALTA extended owner’s policy of title
insurance; and (vii) the rights of possession of tenants under the Leaseback
Lease (collectively, the “Permitted Exceptions”).By delivery and execution of
this Agreement, Buyer shall be deemed to have approved title subject to the
Permitted Exceptions.

4.2 Buyer’s Review of Title. Buyer shall have until the end of the Feasibility
Period (the “Title Objection Period”) to notify Seller in writing (a “Title
Notice”) of any objection which Buyer may have to any updates to the Pro Forma;
provided, however, that if any such update to the Pro Forma is received by Buyer
after the expiration of the Title Objection Period, Buyer shall have an
additional two (2) business days, regardless of the Closing Date, following
Buyer’s receipt of such update and legible copies of all documents referenced
therein to deliver a notice (“Title Notice(s)”) of objections to items shown on
any such update. Exceptions reported in the Pro Forma not objected to by Buyer
as provided above shall be deemed to be “Permitted Exceptions.” Seller shall
deliver, no later than two (2) business days after receipt of a Title Notice,
written notice to Buyer and Title Company identifying which disapproved items,
if any, Seller shall undertake to cure (by either having the same removed or by
obtaining affirmative insurance over the same in form reasonably acceptable to
Buyer as part of the final Title Policy) (“Seller’s Response”). If Seller agrees
to so remove any such objection or to obtain such insurance, then such removal
or insurance shall be a covenant of Seller and a condition to Closing in favor
of Buyer. If Seller does not deliver a Seller’s Response prior to such date,
Seller shall be deemed to have elected to not remove or otherwise cure any
exceptions disapproved by Buyer. If Seller elects, or is deemed to have elected,
not to remove or otherwise cure an exception disapproved in a Title Notice,
Buyer shall have until two (2) business days after receipt of Seller’s Response
to (i) deliver a written notice to Seller and Escrow Agent terminating this
Agreement, in which case, all obligations under this Agreement shall cease
(except for any obligations that expressly survive the termination of this
Agreement) and Buyer shall be entitled to the prompt return of the Deposit or
(ii) waive any such objection (whereupon such objections shall be deemed
Permitted Exceptions for all purposes hereof). If Seller and Escrow Agent have
not received such written notice from Buyer within such two (2) business day
period, such failure shall be deemed Buyer’s waiver of all such objections.



--------------------------------------------------------------------------------

4.3 Obligatory Removal Exceptions. Notwithstanding the foregoing, Seller shall
take all action necessary to remove from title to the Property (or in the
alternative, Seller shall obtain for Buyer title insurance insuring over such
exceptions or matters), such insurance to be in form and substance satisfactory
to Buyer in its reasonable discretion) the following matters (none of which
shall be deemed to be Permitted Exceptions): (a) all exceptions to title and
survey matters created by Seller on or after the Effective Date without the
prior written consent of Buyer (which consent may be withheld in Buyer’s
reasonable discretion); (b) any and all liens and encumbrances affecting the
Property which secure an obligation to pay money (other than installments of
real estate taxes or assessments not delinquent as of the Closing); and (c) all
taxes and assessments due and payable for any period prior to the Closing
(collectively, the “Obligatory Removal Exceptions”).

4.4 Evidence of Title. Delivery of title in accordance with the foregoing shall
be evidenced by the willingness of the Title Company to issue at Closing an
American Land Title Association (ALTA) extended coverage owner’s policy of title
insurance in favor of Buyer in an amount equal to the Purchase Price showing
indefeasible fee simple title to the Real Property vested in Buyer, with those
additional endorsements and reinsurance reasonably requested by Buyer, subject
only to the Permitted Exceptions and the standard pre-printed exclusions to
coverage shown on such ALTA Policy of Title Insurance (the “Title Policy”). If
Buyer elects to obtain any optional endorsements to the ALTA Title Policy,
(a) the cost of such endorsements shall be at Buyer’s sole cost; and (b) Buyer
shall obtain, at Buyer’s sole cost and expense, the Survey Update. In no event
shall Buyer be excused from its obligation to purchase the Property if the Title
Company refuses to issue an ALTA policy because Buyer has failed or refused to
provide Title Company the Survey Update. If, following the Closing hereunder,
Buyer has any objection to the condition of title of the Real Property conveyed
by Seller to Buyer, except to the extent covered by the warranties implied in
the Deed, Buyer shall be deemed to have waived any and all claims against Seller
related to such condition of title and Buyer acknowledges that its sole recourse
shall be against the Title Company with respect to such dispute. Except for the
warranties implied in the Deed, Buyer is relying upon the Pro Forma referred to
above, the Title Policy to be issued to Buyer at Closing and Buyer’s own
investigations respecting Seller’s title to the Real Property.

ARTICLE 5

AS IS SALE, RELEASE OF CLAIMS; FLOOD HAZARD ZONE

5.1 “As-Is” Purchase. Except for the representations, warranties and covenants
of Seller set forth in this Agreement and the documents to be delivered by
Seller at Closing, Buyer specifically acknowledges and agrees that Seller is
selling and Buyer is purchasing the Property on an “As Is With All Faults”
basis. Except for the representations, warranties and covenants of Seller set
forth in this Agreement and the documents to be delivered by Seller at Closing,
Buyer is not relying on any representations or warranties of any kind
whatsoever, express or implied, from Seller, its agents, or brokers as to any
matters concerning the Property, including without limitation: (i) the quality,
nature, adequacy and physical condition of the Land and the



--------------------------------------------------------------------------------

Improvements thereon (and the Personal Property), including, but not limited to,
the structural elements, foundation, roof, appurtenances, access, landscaping,
parking facilities and the electrical, mechanical, HVAC, plumbing, sewage, and
utility systems, facilities and appliances, (ii) the quality, nature, adequacy,
and physical condition of soils, geology and any groundwater, (iii) the
existence, quality, nature, adequacy and physical condition of utilities serving
the Real Property, (iv) the development potential of the Real Property, the use,
habitability, merchantability, or fitness of the Property, and the suitability,
value or adequacy of the Property for any particular purpose, (v) the zoning or
other legal status of the Real Property or any other public or private
restrictions on use of the Property, (vi) the compliance of the Property or its
operation with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any governmental or quasi-governmental
entity or of any other person or entity, (vii) the presence or absence of
Hazardous Materials (including, without limitation, asbestos or
asbestos-containing materials and lead-based paint) on, under or about the Land
(or Improvements thereon) or the adjoining or neighboring property, (viii) the
quality of any labor and materials used in any Improvements on the Property,
(ix) the condition of title to the Real Property and/or Personal Property,
(x) the income that may be generated from the Property, (xi) the economics of
the operation of the Property and (xii) the existence, quality, nature, adequacy
and physical condition of the Personal Property. Except for the representations,
warranties and covenants of Seller set forth in this Agreement and the documents
to be delivered by Seller at Closing, Buyer acknowledges that it shall use its
independent judgment and make its own determination as to the scope and breadth
of the due diligence investigation which it shall make relative to the Property.
Except for the representations, warranties and covenants of Seller set forth in
this Agreement and the documents to be delivered by Seller at Closing, Buyer
shall rely upon its own investigation of the physical, environmental, economic
and legal condition of the Property (including, without limitation, whether the
Property is located in an area which is designated as a special flood hazard
area, dam failure inundation area, earthquake fault zone, seismic hazard zone,
high fire severity area or wildland fire area, by any federal, state or local
agency). Buyer undertakes and assumes the risks associated with all matters
pertaining to the Real Property’s location in any area designated as a special
flood hazard area, dam failure inundation area, earthquake fault zone, seismic
hazard zone, high fire severity area or wildland fire area, by any federal,
state or local agency. The provisions of this Section 5.1 shall indefinitely
survive the Closing hereunder or termination of this Agreement and shall not be
merged into the Deed to be delivered by Seller to Buyer at Closing.

5.2 Release and Waiver.

(a) Release. Without limiting the above, as of the Closing hereunder, Buyer
waives on behalf of itself and its agents, employees, affiliates, successors and
assigns, any and all right to recover from Seller and the Seller Related
Parties, and forever releases and discharges Seller and the Seller Related
Parties from any and all damages, claims, losses, liabilities, penalties, fines,
liens, actions, causes of action, demands, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen, that may arise on
account of or in any way be connected with this Agreement, the Personal
Property, the Land and the Improvements thereon, including, without limitation,
title to the Property, latent or patent construction defects applicable to any
portion of the Property, the physical and environmental condition of the
Property and any law or regulation applicable thereto (including, without
limitation, the Comprehensive



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601 et seq.), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. Sections 1251 et seq.), the Toxic Substance Control Act (15 U.S.C.
Sections 2601 et seq.), the California Hazardous Waste Control Law (California
Health and Safety Code Sections 25100 et seq.), the Porter-Cologne Water Quality
Control Act (California Water Code Sections 13000 et seq.), and the Safe
Drinking Water and Toxic Enforcement Act (California Health and Safety Code
Section 25249.5 et seq.)). The preceding to the contrary notwithstanding, the
provisions of this Section 5.2(a) and Section 5.2(b) below shall not be
applicable to (i) any breach by Seller, or any Seller Related Parties, of any of
the representations, warranties or covenants made by Seller under the terms of
this Agreement or the documents delivered by Seller at Closing, (ii) any fraud
committed by Seller or Seller Related Parties, or (iii) to any other obligation
of Seller which survives the Closing.

(b) Waiver. In connection with subsection (a) above, Buyer expressly waives the
benefits of Section 1542 of the California Civil Code, which provides as
follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

(c) Buyer hereby specifically acknowledges that Buyer has carefully reviewed
this Section 5.2 and Section 5.1 above, and discussed their import with legal
counsel, is fully aware of their consequences, and that the provisions of this
Section 5.2 and Section 5.1 above are a material part of the Agreement and shall
survive the Closing.

Buyer’s Initials:                     

5.3 Flood Hazard Zone.

Buyer acknowledges that if the Land or Real Property is located in an area that
the Secretary of the Department of Housing and Urban Development has found to
have special flood hazards, then pursuant to the National Flood Insurance
Program, Buyer may be required to purchase flood insurance in order to obtain a
loan secured by the Real Property from any federally regulated financial
institution or a loan insured or guaranteed by an agency of the United States
government. Buyer shall have sole responsibility to determine whether the Real
Property or Land is located in an area that is subject to the National Flood
Insurance Program.

ARTICLE 6

RISK OF LOSS AND INSURANCE PROCEEDS

6.1 Minor Loss. Buyer shall be bound to purchase the Property for the full
Purchase Price as required by the terms hereof, without regard to the occurrence
or effect of any damage to the Property or destruction of any improvements
thereon or condemnation or potential condemnation of any portion of the
Property, provided that: (a) the cost to repair any such damage or destruction
to the Real Property, does not exceed Two Million and 00/100 Dollars
($2,000,000.00) and such damage or destruction is fully covered (except to the
extent of Seller’s



--------------------------------------------------------------------------------

deductible) by insurance maintained by Seller (or, absent such full coverage,
Seller agrees to fund at Closing as a credit to the Purchase Price the amount
not covered in excess of the deductible), (b) the loss due to a condemnation
does not (I) exceed Two Million and 00/100 Dollars ($2,000,000.00), (II)
materially affect access to the Real Property or (III) otherwise materially
impair Buyer’s intended use of the Real Property, and (c) upon the Closing,
there shall be a credit against the Purchase Price due hereunder equal to
(x) the insurance proceeds paid to Seller with respect to the damage to the
Property less any portion of such proceeds used to pay for repair of the damage
or destruction, and with the Seller crediting against the Purchase Price at
Closing any deductible applicable to such damage, or (y) any condemnation awards
actually collected by and paid to Seller as a result of any condemnation of the
Real Property, or applicable portion thereof. If Buyer does not elect to
terminate this Agreement, Seller shall not compromise, settle or adjust any
award or insurance claim without Buyer’s prior written consent (which consent
may be withheld in Buyer’s sole and absolute discretion). If the insurance
proceeds or condemnation award, if applicable, have not been collected as of the
Closing, then Seller shall assign to Buyer at Closing all of Seller’s right to
receive any insurance proceeds or condemnation award with respect to the damage
to or condemnation of the Real Property, or applicable portion thereof, and
Buyer shall receive a credit against the Purchase Price in the amount of any
deductible applicable to such damage, if any, less any sums needed to reimburse
Seller for sums expended to repair or restore the Real Property. For purposes of
this Section 6.1 and Section 6.2 below, the cost to repair any damage or
destruction to the Real Property shall be reasonably determined by a general
contractor selected by Seller and reasonably approved by Buyer, and any
diminution in value arising from a condemnation of a portion of the Real
Property shall be determined by an appraiser selected by Seller and reasonably
approved by Buyer (and the cost of such appraisal shall be borne equally by
Seller and Buyer).

6.2 Major Loss. If (a) the cost to repair any such damage or destruction to the
Real Property exceeds Two Million and 00/100 Dollars ($2,000,000.00) or any
damage or destruction is not fully covered (except to the extent of Seller’s
deductible) by insurance maintained by Seller (and, absent such full coverage,
Seller agrees to fund at Closing as a credit to the Purchase Price the amount
not covered in excess of the deductible), (b) the loss due to a condemnation
(I) exceeds Two Million and 00/100 Dollars ($2,000,000.00), (II) affects access
to the Real Property or (III) otherwise materially impairs Buyer’s intended use
of the Real Property (as reasonably determined by Buyer), then Buyer may, at its
option to be exercised within ten (10) business days of Seller’s notice of the
occurrence of the damage or destruction or the threat or commencement of
condemnation proceedings (and the Closing Date shall be extended as necessary to
allow Buyer the full ten (10) business day period), either (a) terminate this
Agreement by giving written notice to Seller within such ten (10) business day
period, or (b) consummate the purchase of the Property for the full Purchase
Price as required by the terms hereof. If Buyer so terminates this Agreement,
then the Deposit paid by Buyer shall be returned to Buyer and neither party
shall have any further rights or obligations hereunder except those rights and
obligations which survive termination of this Agreement. If Buyer elects to
proceed with the purchase or fails to give Seller notice within the
above-referenced ten (10) day period of Buyer’s termination of this Agreement,
then upon the Closing, there shall be a credit against the Purchase Price due
hereunder equal to the amount of any insurance proceeds and with the Seller also
crediting against the Purchase Price at Closing any deductible applicable to
such damage, or condemnation awards actually collected by and paid to Seller as
a result of any such damage or destruction or condemnation under any policy of
insurance carried by Seller with respect to such



--------------------------------------------------------------------------------

loss, less any sums expended toward the restoration or repair of the Real
Property. If the proceeds or awards have not been collected as of the Closing,
then such proceeds or awards shall be assigned to Buyer less any sums needed to
reimburse Seller for sums actually expended to repair or restore the Real
Property and in the case of damage, Buyer shall receive a credit against the
Purchase Price in the amount of any deductible applicable to such damage. If
Buyer does not elect to terminate this Agreement, Seller shall not compromise,
settle or adjust any award or insurance claim without Buyer’s prior written
consent (which consent may be withheld in Buyer’s sole and absolute discretion).

6.3 Notice of Loss. Seller shall provide Buyer written notice of any damage,
destruction, condemnation or potential condemnation under Sections 6.1 or 6.2
above, within three (3) business days of Seller learning of such damage,
destruction, condemnation or potential condemnation.

ARTICLE 7

BROKERS AND EXPENSES

Seller and Buyer each represent and warrant to the other that it has not engaged
or retained any broker or finder in connection with the transaction contemplated
by this Agreement to whom a commission may be owed other than Colliers
International. If, and only if, escrow closes hereunder, Seller agrees to pay to
Colliers International a real estate sale commission pursuant to the terms of a
separate agreement between Seller and Colliers International. Buyer shall have
no obligation under this Agreement to pay Colliers International any commission
or other compensation in connection with this Agreement or the purchase and sale
transaction described herein. If any person or entity other than Colliers
International brings a claim for a commission or finder’s fee based upon any
contact, dealings or communication with Buyer or Seller, then the party whose
conduct is the basis for such claim for a commission or finder’s fee shall
indemnify, hold harmless and defend the other party (the “Indemnified Party”)
from any and all costs, damages, claims, liabilities, losses, or expenses,
(including without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Indemnified Party in defending against the claim. The provisions
of this Article 7 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.

ARTICLE 8

AGREEMENTS AFFECTING THE PROPERTY

8.1 Buyer’s Approval of New Agreements Affecting the Property.

(a) New Agreements. Between the Effective Date and the Closing (or earlier
termination of this Agreement), Seller shall not, except as otherwise expressly
permitted in this Section 8.1(a), enter into any agreement affecting the
Property, or portion thereof, or extend, renew, modify or terminate any
agreement affecting the Property, or portion thereof, without first obtaining
Buyer’s written approval, which may be given or withheld in Buyer’s sole
discretion. Seller shall promptly notify Buyer of Seller’s intent to enter into
any agreement affecting the Property along with the terms of such proposed
agreement. Buyer shall have five (5) business days from receipt of the notice to
approve or disapprove any such proposed action in writing. If, with respect to
any proposed action that requires Buyer’s written approval, Buyer fails to give



--------------------------------------------------------------------------------

Seller notice of its approval or disapproval of any such proposed action within
five (5) business days after Seller notifies Buyer of Seller’s desire to take
such action, then Buyer shall be deemed to have given its approval. Prior to the
Closing, Buyer may elect not to assume any or all of the Contracts, in which
case, Seller shall cause, at Seller’s sole cost and expense, any Contracts that
Buyer elects not to assume to be terminated prior to Closing. If Buyer delivers
notice to Seller that it will not assume any Contract less than thirty (30) days
prior to Closing, Buyer shall be liable for any payments due under such Contract
for the period commencing on the Closing Date and ending on the day which is
thirty (30) days following the date of delivery of such notice.

(b) Leases. Between the Effective Date of this Agreement and the Closing or
earlier termination of this Agreement, Seller shall not enter into any lease,
license or third party occupancy agreement covering the Property, or any portion
thereof.

8.2 Title. Seller shall not take any of the following actions which would
survive the Closing: (a) directly or indirectly sell, assign or create any
right, title or interest whatsoever in or to the Property, (b) take any action,
create, commit, permit to exist or suffer any acts which would (i) give rise to
a variance from the current legal description of the Land, or (ii) cause the
creation of any lien, charge or encumbrance other than the Permitted Exceptions,
or (c) enter into any agreement to do any of the foregoing without Buyer’s prior
written consent (which consent may be withheld in Buyer’s sole and absolute
discretion).

8.3 Notice of Change in Circumstances. Seller shall promptly notify Buyer of any
change in any condition with respect to the Property or any portion thereof or
of any event or circumstance of which Seller has actual knowledge subsequent to
the Effective Date which (a) materially, adversely affects the Property or any
portion thereof or the use or operation of the Property or any portion thereof
(including, without limitation, any notice regarding the potential
reconfiguration of the Highway 237 on ramp/off ramp which will have an impact on
Moffett Park Drive or (b) makes any representation or warranty of Seller to
Buyer under this Agreement untrue or misleading.

8.4 No Defaults. Seller shall not default, after notice and the expiration of
any applicable cure period, with respect to the performance of any obligation
relating to the Property, including, without limitation, the payment of all
amounts due and the performance of all obligations with respect to the Contracts
and any existing indebtedness relating to the Property.

8.5 Exclusive Negotiations. Seller shall (i) remove the Property from the
market, and (ii) cease and refrain from any and all negotiations with any other
prospective optionees or purchasers of the Property.

8.6 Development Activities. Seller shall not enter into or amend any agreements
with governmental or other regulatory entities affecting the Property without
Buyer’s prior written consent (which consent may be withheld in Buyer’s
reasonable discretion). Seller hereby agrees to reasonably cooperate with Buyer
in Buyer’s efforts to obtain such governmental approvals as Buyer deems
necessary to permit Buyer to operate the Property as Buyer wishes.

8.7 Insurance. Seller will maintain its current insurance in place from the
Effective Date through the Closing or earlier termination of this Agreement.



--------------------------------------------------------------------------------

8.8 Management. Prior to the Closing or earlier termination of this Agreement,
Seller shall manage and maintain the Real Property in the same manner in which
Seller has been managing and maintaining the Real Property during the period of
its ownership of the Real Property and in accordance with laws; except that
nothing stated herein shall obligate Seller to undertake, or cause to be
undertaken, any capital repairs or capital expenditures or capital or structural
improvements with respect to the Land or the Improvements thereon.

8.9 Survival. Any claims related to any breach by Seller of the covenants set
forth in this Article 8 occurring prior to Closing shall survive the Closing for
a period of six (6) months.

ARTICLE 9

CLOSING AND ESCROW

9.1 Opening of Escrow. Promptly following the Effective Date, Buyer and Seller
shall each cause a purchase and sale escrow (“Escrow”) to be opened with Escrow
Agent by delivery to Escrow Agent of two (2) duplicate partially executed
originals of this Agreement executed by Seller and Buyer. Upon receipt of such
partially executed originals of this Agreement, Escrow Agent shall form two
(2) duplicate original counterparts of this Agreement and telephonically confirm
to Buyer and Seller the date upon which Escrow is opened (the “Opening of
Escrow”). On or immediately after the Opening of Escrow, Escrow Agent shall
(a) confirm the same by executing and dating the two (2) duplicate original
counterparts of this Agreement in the space provided for Escrow Agent, and
(b) deliver a fully executed original of this Agreement to each of Seller and
Buyer.

9.2 Escrow Instructions. This Agreement shall constitute escrow instructions to
Escrow Agent as well as the agreement of the parties. Escrow Agent is hereby
appointed and designated to act as Escrow Agent and instructed to deliver,
pursuant to the terms of this Agreement, the documents and funds to be deposited
into Escrow as herein provided. The parties hereto shall execute such additional
escrow instructions, not inconsistent with this Agreement as determined by
counsel for Buyer and Seller, as Escrow Agent shall deem reasonably necessary
for its protection, if any (as may be modified by and mutually acceptable to
Buyer, Seller and Escrow Agent). In the event of any inconsistency between this
Agreement and such additional escrow instructions, the provisions of this
Agreement shall govern.

9.3 Actions by Escrow Agent. Provided that Escrow Agent shall not have received
written notice from Buyer or Seller of the failure of any condition to the
Closing or of the termination of the Escrow and this Agreement, when Buyer and
Seller have deposited into Escrow the documents and funds required by this
Agreement, and Title Company is unconditionally and irrevocably committed to
issue the Title Policy concurrently with the Closing, Escrow Agent shall, in the
order and manner herein below indicated take the following actions:

(a) Recording. Following Title Company’s acknowledgment that it is prepared and
irrevocably committed to issue the Title Policy to Buyer, cause the Deed and any
other documents which the parties hereto may mutually direct to be recorded in
the Official Records of Santa Clara County and obtain conformed copies thereof
for distribution to Buyer and Seller.



--------------------------------------------------------------------------------

(b) Disbursements. Upon receipt of confirmation of the recordation of the Deed,
disburse all funds deposited with it by Buyer as follows:

(i) Pursuant to the Closing Statement (as hereinafter defined), retain for
Escrow Agent’s own account all escrow fees and costs, disburse to Title Company
the fees and expenses incurred in connection with the issuance of the Title
Policy, and disburse to any other persons or entities entitled thereto the
amount of any other closing costs;

(ii) Disburse to Seller an amount equal to the Purchase Price, less or plus the
net debit or credit to Seller by reason of the prorations and allocation of
closing costs provided for in this Agreement. Seller’s portion of the escrow
fees, title fees and other closing costs shall be paid pursuant to clause
(i) above; and

(iii) Disburse to Buyer any remaining funds in the possession of Escrow Agent
after payments pursuant to clauses (i) and (ii) above have been completed.

(c) Title Policy. Cause Title Company to issue the Owner’s Title Policy to
Buyer.

(d) Delivery of Documents. Deliver to Buyer and Seller one original of each of
all documents deposited into Escrow, other than the Deed and any other recorded
documents.

9.4 Conflicting Demands. Upon receipt of a written demand for the Deposit (a
“Deposit Demand”) by Seller or Buyer (the “demanding party”), Escrow Agent shall
promptly send a copy of such Deposit Demand to the other party (the
“non-demanding party”). Except in connection with the termination of this
Agreement pursuant to Section 2.3 above (in which event the Deposit shall be
immediately returned to Buyer), Escrow Agent shall hold the Deposit for five
(5) business days from the date of delivery by Escrow Agent of the Deposit
Demand to the non-demanding party (“Objection Period”) or until Escrow Agent
receives a confirming instruction from the non-demanding party. In the event the
non-demanding party delivers to Escrow Agent written objection to the release of
the Deposit to the demanding party (an “Objection Notice”) within the Objection
Period (which Objection Notice shall set forth the basis under this Agreement
for objecting to the release of the Deposit), Escrow Agent shall promptly send a
copy of the Objection Notice to the demanding party. In the event of any dispute
between the parties regarding the release of the Deposit, Escrow Agent, in its
good faith business judgment, may disregard all inconsistent instructions
received from either party and may either (a) hold the Deposit until the dispute
is mutually resolved and Escrow Agent is advised of such mutual resolution in
writing by both Seller and Buyer, or Escrow Agent is otherwise instructed by a
final non-appealable judgment of a court of competent jurisdiction, or
(b) deposit the Deposit with a court of competent jurisdiction by an action of
interpleader (whereupon Escrow Agent shall be released and relieved of any
further liability or obligations hereunder from and after the date of such
deposit). In the event Escrow Agent shall in good faith be uncertain as to its
duties or obligations hereunder or shall receive conflicting instructions,
claims or demands from the parties hereto (expressly excluding however a
conflicting demand given by Seller after Buyer has delivered a Termination
Notice or failed to timely deliver an Approval Notice), Escrow Agent shall
promptly notify both parties in writing and thereafter Escrow Agent shall be
entitled (but not obligated) to refrain from taking any action other than to
keep safely the Deposit



--------------------------------------------------------------------------------

until Escrow Agent shall receive a joint instruction from both parties
clarifying Escrow Agent’s uncertainty or resolving such conflicting
instructions, claims or demands, or until a final non-appealable judgment of a
court of competent jurisdiction instructs Escrow Agent to act.

9.5 Real Estate Reporting Person. Escrow Agent is designated the “real estate
reporting person” for purposes of section 6045 of title 26 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Agent shall so provide. Upon the consummation of
the transaction contemplated by this Agreement, Escrow Agent shall file Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation.

9.6 Destruction of Documents; Survival. Escrow Agent is hereby authorized to
destroy or otherwise dispose of any and all documents, papers, instructions and
other material concerning the Escrow at the expiration of six (6) years from the
later of (a) the Closing, (b) the final disbursement of any funds maintained in
Escrow after the Closing, or (c) the final release of the Deposit following the
termination of this Agreement. The provisions of this Article 9 shall survive
the Closing or earlier termination of this Agreement until Escrow Agent’s duties
and obligations hereunder are fully and finally discharged.

9.7 Closing. The Closing hereunder shall be consummated through Escrow, subject
to the satisfaction (or waiver by such party in whose favor such conditions
exist) of the conditions set forth in Sections 2.2, 2.4 and 2.5 above, on
March 13, 2014 (the “Closing Date”). Time is of the essence as to the closing
hereunder. Except as otherwise expressly provided herein, the Closing Date may
not be extended without the prior written approval of both Seller and Buyer
(which approval may be given or withheld in the party’s sole discretion). The
Closing shall be deemed to have occurred on the date that the Deed is recorded
in the Official Records of Santa Clara County and Seller has received the
Purchase Price, subject to the prorations and adjustments provided for in this
Agreement, less Seller’s share of closing costs and other charges allocated to
Seller hereunder.

9.8 Deposit of Documents.

(a) Seller’s Deliverables. At least one (1) business day prior to the Closing,
Seller shall deposit into Escrow the following items:

(i) a duly executed and acknowledged Deed, in the form attached hereto as
Exhibit D, conveying the Real Property to Buyer;

(ii) a duly executed Bill of Sale, in the form attached hereto as Exhibit E,
conveying Seller’s right, title and interest, if any, in the Personal Property
to Buyer;

(iii) a duly executed Affidavit in compliance with Section 1445 of the Internal
Revenue Code of 1986, as amended, and in the form of Exhibit F attached hereto,
certifying that Seller is not a “foreign person” or otherwise subject to federal
tax withholding by Buyer in connection with this transaction;



--------------------------------------------------------------------------------

(iv) a duly executed Withholding Exemption Certificate in compliance with
California law (From 593-C), to confirm that Buyer is not required to withhold
any portion of the Purchase Price under California law in connection with this
transaction;

(v) two (2) duly executed counterparts of the lease in the form attached hereto
as Exhibit G, whereby Seller will lease back certain portions of the
Improvements after Closing (the “Leaseback Lease”);

(vi) two (2) duly executed counterparts of the Assignment of Contracts, and
Intangible Property in the form attached hereto as Exhibit H (the “Assignment”),
conveying Seller’s right, title and interest, if any, in the Contracts and
Intangible Property to Buyer;

(vii) one (1) duly executed Closing Statement (as defined below);

(viii) duly executed customary title company affidavits and indemnity
agreements;

(ix) all applicable transfer tax forms, if any;

(x) evidence reasonably satisfactory to Title Company that the person executing
the Closing documents on behalf of Seller has full right, power and authority to
do so; and

(xi) two (2) duly executed and acknowledged counterparts of a subordination,
nondisturbance and attornment agreement in form and substance reasonably
acceptable to Seller with respect to any secured financing entered into by Buyer
concurrent with the Closing, a copy of which shall be delivered to Seller no
later than five (5) business days prior to the Closing Date.

(b) Buyer’s Deliverables. At least one (1) business day prior to the Closing,
Buyer shall deposit into Escrow the following items:

(i) two (2) duly executed counterparts of the Leaseback Lease;

(ii) two (2) duly executed counterparts of the Assignment; and

(iii) one (1) duly executed Closing Statement.

(c) Other Deliverables. Buyer and Seller shall each deposit such other
instruments as are reasonably required by the Escrow Agent or Title Company or
otherwise required to close the Escrow and consummate the purchase and sale of
the Property in accordance with the terms hereof

9.9 Prorations and Credits. Rents, real property taxes and assessments, water,
sewer and utility charges (calculated on the basis of the period covered), any
amounts owed under Contracts assumed by Buyer at Closing and any other expenses
normal to the operation and maintenance of the Real Property shall all be
prorated as of the Closing, on the basis of a 365-day year. Seller and Buyer
hereby agree that if any of the aforesaid prorations are not calculated



--------------------------------------------------------------------------------

accurately on the Closing Date, then the same shall be recalculated as soon as
reasonably practicable after the Closing Date and either party owing the other
party a sum of money based on such subsequent proration(s) shall promptly pay
said sum to the other party. With respect to any amounts due under the leases
which are subject to an annual or other periodic reconciliation, Seller and
Buyer shall cooperate to complete a reconciliation as of the Closing. Based upon
such reconciliation, for any amounts owing to tenants under the leases, Buyer
shall receive a credit at the Closing, and for any amounts payable by tenants
under the leases, Seller shall be entitled to a credit at the Closing.

9.10 Tax Appeals. With respect to any property tax appeals or reassessments
filed by Seller for tax years prior to the year in which the Closing occurs,
Seller shall be entitled to the full amount of any refund or rebate resulting
therefrom (subject to any requirement under the leases to pay to the tenants
thereunder a share of any such refund or rebate, which Seller shall promptly pay
to Buyer for refunding to such tenants), and with respect to any property tax
appeals or reassessments filed by Seller for the tax year in which the Closing
occurs, Seller and Buyer shall share the amount of any rebate or refund
resulting therefrom (after first paying to Seller all costs and expenses
incurred by Seller in pursuing such appeal or reassessment) in proportion to
their respective periods of ownership of the Property for such tax year (subject
to any requirement under the leases to pay to the tenants thereunder a share of
any such refund or rebate, which Seller shall promptly pay to Buyer for
refunding to such tenants);

9.11 Preliminary Closing Statement. Three (3) business days prior to the
Closing, Escrow Agent shall deliver to each of the parties for their review and
approval a preliminary closing statement (the “Preliminary Closing Statement”)
based on an income expense statement prepared by Seller, approved by Buyer, and
delivered to Escrow Agent prior to said date, setting forth (i) the proration
amounts allocable to each of the parties and (ii) the closing costs allocable to
each of the parties. Based on each of the party’s comments, if any, regarding
the Preliminary Closing Statement, Escrow Agent shall revise the Preliminary
Closing Statement which will be signed by each of Buyer and Seller prior to the
Closing (the “Closing Statement”).

9.12 Closing Costs. Seller shall pay any City and all of the County transfer
taxes incurred in connection with the conveyance of the Real Property from
Seller to Buyer. Seller shall pay the premium for that portion of the Title
Policy that is allocable to a standard coverage owner’s policy of title
insurance. The cost of Buyer’s title endorsements, if any, and the excess
premium of an ALTA extended owner’s policy (above the premium of the standard
coverage owner’s policy) if extended coverage is issued in connection with this
transaction also shall be paid by Buyer (except for title endorsements Seller
agrees to provide pursuant to Article 4 above, which shall be paid for by
Seller). The escrow fees incurred in connection with the consummation of the
transaction described herein shall be borne equally by Seller and Buyer. Any
other closing costs shall be allocated to the parties as is customary in Santa
Clara County, California. Except as otherwise provided in Section 12.5 and
Section 12.6 below, each party shall bear their own costs for legal counsel
incurred in this transaction.

9.13 Survival. Sections 9.9 and 9.12 above shall survive the Closing for a
period of six (6) months and Sections 9.10, 9.14 and 9.15 shall survive the
Closing without limitation.



--------------------------------------------------------------------------------

9.14 Possession. If Escrow closes hereunder, Seller shall deliver possession of
the Property to Buyer on the Closing Date.

9.15 Deliveries Outside of Escrow. Seller hereby covenants and agrees, at its
sole cost and expense, to deliver or cause to be delivered to deliver to Buyer,
on or prior to the Closing, the following items:

(i) An original, fully executed counterpart of each of the Contracts being
assumed by Buyer, and any amendments, modifications, supplements and
restatements thereto;

(ii) The original of each document evidencing the Intangible Property or rights
to ownership and use thereof including the Approvals (as defined below);

(iii) To the extent not previously delivered, original of all of the Documents;

(iv) The Personal Property, including, without limitation, all keys, pass cards,
remote controls, security codes, computer software and other devices relating to
access to the Improvements; and

(v) Keys, combinations or card keys to all locks and security systems.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer the matters set forth below, and states that these
representations are true and correct as of the Effective Date and as of the
Closing:

(a) Organization and Authority. Seller has been duly organized, validly exists
and is in good standing under the laws of the Delaware and is qualified to
transact intrastate business in the State of California. Seller has full right
and power and authority to enter into and perform this Agreement and to sell the
Property to Buyer. This Agreement has been duly and validly authorized, executed
and delivered by Seller. All the documents executed by Seller in connection with
the Closing under this Agreement will be duly authorized, executed and delivered
by Seller. The person(s) executing this Agreement on behalf of Seller have the
legal power, right and actual authority to bind Seller to the terms and
conditions of this Agreement. The person(s) executing the documents to be
delivered by Seller at Closing on behalf of Seller will have the legal power,
right and actual authority to bind Seller to the terms and conditions thereof.

(b) Solvency. Seller has not (i) made a general assignment for the benefit of
creditors (ii) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of such person’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.



--------------------------------------------------------------------------------

(c) Other Agreements; Third Party Consents. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, will not
conflict with or constitute a default under any of the terms, conditions or
provisions of any other agreement to which Seller is a party or by which Seller
is bound or any applicable regulation of any governmental agency, or any
judgment, order or decree of any court having jurisdiction over either Seller or
all or any portion of the Property. No consents or waivers of or by any third
party are necessary to permit the consummation by Seller of the transaction
contemplated by this Agreement.

(d) Non-Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code, as amended.

(e) OFAC. Seller is currently (a) in compliance with and shall at all times
prior to Closing remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this
Agreement be listed on, the Specially Designated Nationals and Blocked Persons
List maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

(f) Legal Proceedings. There are no pending, or To Seller’s Knowledge (as
defined below), threatened actions, suits or proceedings before any judicial or
quasi-judicial body or condemnation actions against the Property or against
either Seller with respect to the Property. To Seller’s Knowledge, there are no
existing, proposed or contemplated special assessments, except those shown as
exceptions on the Pro Forma.

(g) Leases. Seller has not entered into any leases, licenses or other occupancy
agreements affecting any portion of the Property which will be in force after
the Closing. There are no security deposits held by Seller.

(h) Notices. Seller has received no notice(s) regarding changes to or
reconfiguration of streets abutting and in the vicinity of the Real Property
which have not been delivered to Buyer. To Seller’s Knowledge, no changes to or
reconfiguration of streets abutting and in the vicinity of the Real Property are
pending or threatened.

(i) Contracts. Seller has not entered into any service, maintenance, repair,
management, leasing, or supply contracts or equipment leasing contracts relating
to the Property which will be in force after the Closing, except for the
Contracts. Seller has not received any written notice, nor delivered any written
notice, of any monetary default or material non-monetary default under any of
the Contracts and, To Seller’s Knowledge, there is no fact or facts which would
now or with the giving of notice or the passage of time or both be a default
under the terms thereof.



--------------------------------------------------------------------------------

(j) Violation of Legal Requirements. Seller has not received a written notice of
any violations of any laws applicable to the Property, including, without
limitation, all laws with respect to zoning, building, fire and health codes,
environmental protection and sanitation and pollution control and the Americans
with Disabilities Act, as amended (collectively, “Laws”), which violations have
not been cured and, To Seller’s Knowledge, there are no violations of any Laws
applicable to the Property. Seller has not received notice of, and has no
Knowledge of, any condition currently or previously existing on the Property or
any portion thereof which may give rise to any violation of any Laws applicable
to the Property if it were disclosed to the authorities having jurisdiction over
the Property.

(k) Preferential Rights. Seller has not granted any options or rights of first
refusal or rights of first offer or similar rights to third parties to purchase
or otherwise acquire an interest in the Property. No party has any option, right
of first refusal, right of first offer or similar right to lease all or any
portion of the Real Property.

(l) Property Documents. Each Document as delivered by Seller constitutes a true,
correct and complete copy of such Document. To Seller’s Knowledge, there are no
material commitments or agreements affecting the Property which have not been
disclosed by Seller to Buyer in writing.

(m) Employees. There will be no obligations concerning any employees of Seller
which will be binding upon Buyer or the Property after Closing.

(n) Insurance. Seller has not received any notice or request from any insurance
company requesting the performance of any work or alteration with respect to the
Property. Seller has not received notice from any insurance company concerning,
nor, To Seller’s Knowledge, are there any defects or inadequacies in the
Property which, if not corrected, would result in the termination of insurance
coverage or increase its cost.

(o) Environmental Matters. To Seller’s Knowledge, except as expressly disclosed
in the Documents or in any environmental study or report with respect to the
Property which was obtained by Buyer prior to Closing, each of the Property and
Seller is in compliance with all Laws relating to Hazardous Materials, which
compliance includes, but is not limited to, the possession by such Seller of all
permits and other governmental authorities required under applicable Laws, and
compliance with the terms and conditions thereof, and Seller has not received
any written notice that alleges that Seller or the Property is not in such
compliance and there are no circumstances that may prevent or interfere with
such compliance in the future. There is no Environmental Claim (as defined
below) pending, or To Seller’s Knowledge threatened, with regard to the
Property. To Seller’s Knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents relating to Hazardous
Materials that could form the basis of any Environmental Claim against Seller or
against any person or entity, including, without limitation, persons or entities
whose liability for any such Environmental Claim Seller has or may have retained
or assumed either contractually or by operation of law.

“Environmental Claim” means any and all actions (including, without limitation,
investigatory, remedial or enforcement actions of any kind, administrative or
judicial



--------------------------------------------------------------------------------

proceedings, and orders or judgments arising out of or resulting therefrom),
costs, claims, damages (including, without limitation, punitive damages),
expenses (including, without limitation, attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses arising from or relating to
the presence or suspected presence of any Hazardous Materials in, on, under, or
about the Property or properties adjacent thereto.

“Fundamental Representations” means the representations and warranties set forth
in Sections 10.1(a) through 10.1(e) above.

For purposes of the representations and warranties referred to above, the term
“To Seller’s Knowledge,” shall mean the actual knowledge of William Caraccio,
Michael Major, Paula Pereira, and Douglas Ahrens (collectively, “Seller’s
Representatives”) without duty of inquiry and investigation. Seller represents
and warrants that Seller’s Representatives are those persons affiliated with
Seller most knowledgeable regarding the ownership and operation of the Property.
In the event of any breach of any representation or warranty by Seller above,
then Seller’s Representatives shall not be personally liable for such breach and
recourse may not be had against Seller’s Representatives personally.

10.2 Buyer’s Representations and Warranties. Buyer hereby represents and
warrants to Seller the matters set forth below, and states that these
representations are true and correct as of the Effective Date and as of the
Closing:

(a) Organization and Authority. Buyer is duly formed, validly existing and is in
good standing under the laws of Delaware and at Closing will be qualified to
transact intrastate business in the State of California. Buyer has full right
and power and authority to enter into and perform this Agreement and to purchase
the Property from Seller. This Agreement has been duly and validly authorized,
executed and delivered by Buyer. All the documents executed by Buyer in
connection with the Closing under this Agreement will be duly authorized,
executed and delivered by Buyer. The person(s) executing this Agreement on
behalf of Buyer have the legal power, right and actual authority to bind Buyer
to the terms and conditions of this Agreement. The person(s) executing the
documents to be delivered by Buyer at Closing on behalf of Buyer will have the
legal power, right and actual authority to bind Buyer to the terms and
conditions thereof.

(b) Solvency. Buyer has not (i) made a general assignment for the benefit of
creditors (ii) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of such person’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.

(c) Other Agreements; Third Party Consents. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict



--------------------------------------------------------------------------------

with or constitute a default under any of the terms, conditions or provisions of
any other agreement to which Buyer is a party or by which Buyer is bound. No
consents or waivers of or by any third party are necessary to permit the
consummation by Buyer of the transaction contemplated by this Agreement.

(d) OFAC. Buyer is currently (a) in compliance with and shall at all times prior
to Closing remain in compliance with the regulations of the OFAC of the U.S.
Department of Treasury and the OFAC Rules, (b) not listed on, and shall not
during the term of this Agreement be listed on, the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation, and (c) not a person or
entity with whom a U.S. person is prohibited from conducting business under the
OFAC Rules.

10.3 Survival. The representations and warranties set forth in Section 10.1 and
Section 10.2 above (excepting the Fundamental Representations and the
representations and warranties set forth in Section 10.2 above, which shall
survive the Closing indefinitely) shall survive the Closing until the expiration
of the Survival Period. Buyer shall be deemed to have waived its right to bring
a claim against Seller based on a breach of any representation or warranty set
forth in Section 10.1 above (excepting the Fundamental Representations, which
shall survive the Closing indefinitely) unless Buyer shall have asserted a claim
against Seller in writing based on such breach of such applicable Section within
six (6) months following the Closing (and any such claim(s) shall be limited as
provided in Section 11.2 below). The provisions of this Section 10.3 shall
survive the Closing hereunder.

ARTICLE 11

DEFAULTS

11.1 Buyer’s Default.

(a) Default. Buyer shall be deemed to be in default under this Agreement if
Buyer fails, for reasons other than Seller’s default hereunder or the failure of
a condition precedent to Buyer’s obligation to perform hereunder, to meet,
comply with or perform any covenant, agreement or obligation on Buyer’s part
required within the time limits and in the manner required in this Agreement or
there shall have occurred a material breach of any representation or warranty
made by Buyer, and such failure or breach is not cured or remedied by Buyer
within five (5) business days following Buyer’s receipt of written notice from
Seller of such failure or breach; provided, however, under no circumstances
shall the five (5) business day cure period referred to above extend the Closing
Date referred to in Section 9.7 above or extend the time period by which Buyer
is to make its Deposit.

(b) Liquidated Damages. If the Closing fails to occur as the result of Buyer’s
default in Buyer’s obligations under this Agreement, Seller shall be entitled to
receive and retain the Deposit as liquidated damages pursuant to
Section 1.2(b)(iv) of this Agreement.

11.2 Seller’s Default.

(a) Default. Seller shall be deemed to be in default under this Agreement if
Seller fails, for a reason other than Buyer’s default hereunder or the failure
of a condition



--------------------------------------------------------------------------------

precedent to Seller’s obligation to perform hereunder, to meet, comply with, or
perform any covenant, agreement or obligation on its part required within the
time limits and in the manner required in the Agreement, or there shall have
occurred a material breach of any representation, warranty or covenant made by
Seller, and such failure or breach is not cured or remedied by Seller within
five (5) business days following Seller’s receipt of written notice from Buyer
of such failure or breach.

(b) Remedies Before Closing. If Seller shall be deemed in default under
Section 11.2(a) at or before Closing, and Buyer does not waive such default,
Buyer may pursue one of the following remedies, which shall be Buyer’s sole and
exclusive remedies:

(i) Enforce specific performance of this Agreement against Seller, in which
case, Buyer shall have no claim for damages or any other remedy against Seller
in a court having jurisdiction in Santa Clara County; provided, however, if
Buyer fails to file suit for specific performance against Seller on or before
the date sixty (60) days following the Closing Date, then Buyer shall be deemed
to elected to terminate this Agreement and to receive back the return of its
Deposit and Seller shall be obligated to reimburse Buyer for the out-of-pocket
third party expenses, not to exceed Two Hundred Fifty Thousand Dollars
($250,000.00), incurred by Buyer in connection with this Agreement and/or the
Property as provided in Section 11.2(b)(ii) below.

(ii) Terminate this Agreement by written notice delivered to Seller, and in the
event of such termination, Buyer shall be entitled to the return of its Deposit
and Seller shall reimburse Buyer, within ten (10) days following receipt of a
written invoice and reasonable supporting documents, for the out-of-pocket third
party expenses, not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00),
incurred by Buyer in connection with this Agreement and/or the Property.

(c) Remedies After Closing. If the Closing has occurred, Buyer shall not be
entitled to bring a claim against Seller unless Buyer establishes that Seller
shall have materially breached a representation or warranty contained in this
Agreement and the damages suffered by Buyer as a result of such breach exceed
Ten Thousand Dollars ($10,000.00) (the “Basket”), in which case Buyer may seek
damages by reason thereof (not to exceed One Million Dollars ($1,000,000.00)
(the “Cap”)), but shall not be entitled to consequential, punitive or exemplary
damages. If Seller’s liability to Buyer shall exceed the Basket, then Seller
shall be liable for the entire amount thereof up to but not exceeding the Cap.
The preceding to the contrary notwithstanding, in the event Seller commits any
fraud or breach of the Fundamental Representations or breach of the
representation set forth in Article 7 above, then neither the Basket nor the Cap
shall not apply and Buyer shall be permitted to avail itself of any rights or
remedies available to it at law or in equity

(d) Termination Procedure. Upon termination of this Agreement in accordance with
this Section 11.2, the Deposit made by Buyer hereunder shall be promptly
returned to Buyer. Seller shall be responsible for all cancellation charges and
escrow charges required to be paid to the Title Company and Escrow Agent. Buyer
acknowledges and agrees that the provisions of Section 11.2 of this Agreement
were specifically bargained for between Seller and Buyer and are reasonable.



--------------------------------------------------------------------------------

(e) Limitation of Liability. Notwithstanding anything to the contrary contained
in this Agreement, Buyer agrees that in the event of any breach or default by
Seller under this Agreement, Buyer shall not seek or obtain any recovery or
judgment against any of the Seller Related Parties. Under no circumstances shall
any affiliate of Buyer or any partner, member, stockholder, trustee,
beneficiary, officer, director, employee or agent of Buyer or of any of Buyer’s
affiliates have any personal liability for the performance of Buyer’s
obligations under this Agreement or the documents to be delivered at Closing
under this Agreement. The terms of this Section 11.2(e) shall survive the
Closing.

Buyer’s Initials:                           Seller’s Initials:
                    

ARTICLE 12

MISCELLANEOUS

12.1 Notices. Any notices required or permitted to be given hereunder shall be
given in writing and shall be deemed to have been given when delivered by U.S.
Mail, registered or certified, return receipt requested, postage prepaid, or by
overnight delivery service showing receipt of delivery, or by personal delivery,
or by facsimile transmission. Notices and/or demands shall be addressed as
follows:

 

   To Buyer:   

c/o Rockwood Capital LLC

Two Embarcadero Center, Suite 2360

San Francisco, CA 94111

Attention: Jason Oberman

Facsimile: (415) 788-7054

      with copy to:   

c/o Rockwood Capital LLC

Two Embarcadero Center, Suite 2360

San Francisco, CA 94111

Attention: Jennifer Levy

Facsimile: (415) 788-7054

      and a copy to:   

Paul Hastings LLP

55 Second Street, 24th Floor

San Francisco, CA 94105

Attention: Stephen I. Berkman, Esq.

Facsimile: (415) 856-7100

      To Seller:   

Applied Micro Circuits Corporation

215 Moffett Park Drive

Sunnyvale, CA 94089

Attn: L. William Caraccio

Fax No.: (408) 542-8355

      with a copy to:   

Miller, Morton, Callait & Nevis, LLP

25 Metro Drive, 7th Floor

San Jose, California 95110

        

Attn: Peter A. Kline

Fax No.: (408) 292-1765

  



--------------------------------------------------------------------------------

   To Escrow Agent:   

First American Title Insurance Company

1737 North First Street, 5th Floor

San Jose, California 95112

Attn: Linda Tugade

Fax No.: (408) 451-7928

  

or to such other address as either party may from time to time specify in
writing to the other party. Notices as aforesaid shall be effective upon actual
receipt, or the next business day after delivery to a recognized overnight
delivery service, or three (3) business days after the deposit in the U.S. mail,
or upon confirmation of transmission by facsimile if transmitted by 5:00 p.m.
PST (and if transmitted after 5:00 p.m. PST, then deemed received on the next
succeeding business day) provided such facsimile notice or demand is also sent
by one of the other methods of delivery set forth above on the same date or next
succeeding business day as the facsimile notice is sent.

12.2 Entire Agreement.

This Agreement, together with the Exhibits hereto, contains all representations,
warranties and covenants made by Buyer and Seller and constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof. Any prior correspondence, memoranda or agreements or letters of intent
are replaced in total by this Agreement together with the Exhibits hereto.

12.3 Confidentiality.

(a) Buyer. Buyer shall not make any public announcement or disclosure of the
Documents, the terms of this Agreement or the pendency of the transaction
contemplated by this Agreement; provided, however, Buyer may disclose the same
without the specific prior written consent of Seller to Buyer’s lenders,
partners, members, investors, officers, employees, agents, brokers, consultants,
attorneys, accountants, auditors, tenants of the Real Property, Escrow Agent,
Title Company personnel and exchange facilitators on a need-to-know basis and as
required to comply with applicable laws including the U.S. Securities and
Exchange Commission (“SEC”) and public company reporting regulations (an “SEC
Disclosure”) or to enforce Buyer’s rights and remedies under this Agreement.
Notwithstanding anything to the contrary contained herein, the foregoing
covenants made by Buyer shall expressly not include (i) any disclosure or
dissemination to the extent legally compelled to do so or otherwise required by
law, statute, court order or subpoena, or (ii) any information or Documents
which are public record or the contents of which are otherwise in the public
domain or known to third parties unless due to the breach of Buyer’s obligations
under this Section 12.3(a). Buyer’s obligations under this Section 12.3(a) shall
survive the termination of this Agreement, but shall not survive the Closing.

(b) Seller. Seller shall not make any public announcement or disclosure of the
terms of this Agreement or the pendency of the transaction contemplated by this
Agreement; provided, however, Seller may disclose the same without the specific
prior written consent of Buyer to



--------------------------------------------------------------------------------

Seller’s lenders, partners, members, investors, officers, employees, agents,
brokers, consultants, attorneys, accountants, auditors, tenants of the Real
Property, Escrow Agent, Title Company personnel and exchange facilitators on a
need-to-know basis and as required to comply with applicable laws including SEC
and public company reporting regulations or to enforce Seller’s rights and
remedies under this Agreement. Notwithstanding anything to the contrary
contained herein, the foregoing covenants made by Seller shall expressly not
include (i) any disclosure or dissemination to the extent legally compelled to
do so or otherwise required by law, statute, court order or subpoena, or
(ii) any information which is public record or in the public domain or known to
third parties unless due to the breach of Seller’s obligations under this
Section 12.3(b). Seller’s obligations under this Section 12.3(b) shall survive
the Closing or earlier termination of this Agreement.

(c) Approval Rights. The form of any press release or public announcement of the
transaction contemplated by this Agreement made by either party shall be subject
to the prior written approval of the other party not to be unreasonably
withheld, conditioned or delayed.

12.4 Time.

Time is of the essence in the performance of each of the parties’ respective
obligations contained herein.

12.5 Attorneys’ Fees.

If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, then the party not
prevailing in such dispute shall pay any and all reasonable attorneys’ fees and
disbursements and costs of suit incurred by the other party, including, without
limitation, court costs and arbitration fees, if applicable. Nothing in this
Agreement shall be deemed to limit Buyer’s or Seller’s rights to attorneys’ fees
and costs under this Section 12.5, or otherwise.

12.6 Tax Deferred Exchange.

Each party agrees to reasonably cooperate with the other in the event a party
attempts to effectuate a Section 1031 exchange with respect to the Property.
Such reasonable cooperation shall not require the cooperating party to obtain
title to any exchange or target property, execute any promissory note or other
document or instrument which would or could impose personal liability upon such
cooperating party, or incur any additional expense, cost or liability whatsoever
(including, but not limited to, liabilities or warranties of title, or
assumption of indebtedness) with regard to the Section 1031 exchange or
exchanges. If Buyer is the party desiring to affect a Section 1031 exchange with
respect to the Property, Seller agrees to convey title to the Property at
Closing to a qualified intermediary designated by Buyer if so requested by Buyer
in writing. The party attempting to effectuate a Section 1031 exchange hereby
agrees to indemnify and hold harmless the other party from any claim, damage,
liability, demand, cause of action, loss, cost, or expense (including, without
limitation, reasonable attorney’s fees) the other party may suffer or incur as a
result of the cooperating party’s participation in the aforesaid exchange or
exchanges. Notwithstanding the foregoing, a cooperating party’s agreement



--------------------------------------------------------------------------------

hereunder to participate in a tax-deferred exchange or exchanges shall not
extend the Closing Date hereunder. A cooperating party in such 1031 exchange
shall not, by this Agreement or acquiescence to the exchange contemplated by
this Section 12.6, (x) have its rights under this Agreement affected or
diminished in any manner or (y) be responsible for compliance with or be deemed
to have warranted to the other party that any exchange in fact complies with
Section 1031 of the Internal Revenue Code of 1986, as amended. The obligations
of Seller and Buyer under this Section 12.6 shall survive the Closing.

12.7 Assignment.

(a) Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
Seller shall not have the right, power, or authority to assign, pledge or
mortgage this Agreement or any portion of this Agreement, or to delegate any
duties or obligations arising under this Agreement, voluntarily, involuntarily,
or by operation of law

(b) No Assignment. Except in the event of an assignment to a qualified
intermediary pursuant to Section 12.6 above, Buyer shall not assign or transfer
this Agreement or any of its rights or obligations under this Agreement to any
person or entity without first obtaining Seller’s written consent thereto (which
consent may be given or withheld in Seller’s sole and subjective discretion);
provided, however, Buyer shall have the right, without obtaining Seller’s
written consent but upon written notice given to Seller, not less than three
(3) Business Days prior to the Closing Date (which notice shall include the name
of Buyer’s assignee and the signature block for such assignee), to assign this
Agreement to an entity controlled by, controlling or in common control with
Buyer. Any assignee of Buyer’s rights or obligations hereunder or in this
Agreement, or any portion thereof, shall, as a condition to the effectiveness of
such assignment, expressly assume in writing all of Buyer’s obligations under
this Agreement and agree in writing to be bound by all of the terms of this
Agreement (including, without limitation, the terms of Sections 5.1 and 5.2
above) as if such assignee had executed this Agreement as the original Buyer.
Notwithstanding such assignment, Buyer shall not be released or relieved of any
of its obligations under this Agreement.

12.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

12.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

12.10 Interpretation of Agreement. Notwithstanding that Seller’s legal counsel
has drafted this Agreement, the doctrine or rule of construction that
ambiguities in a written instrument are to be construed against the drafting
party shall not be employed in connection with this Agreement. This Agreement
shall be construed in accordance with its fair meaning. The article, section and
other headings of this Agreement are for convenience of reference only and shall
not be construed to affect the meaning of any provision contained herein. Where
the context so requires, the use of the singular shall include the plural and
vice versa and the use of the masculine shall include the feminine and the
neuter. The term “person” shall include any



--------------------------------------------------------------------------------

individual, partnership, joint venture, corporation, trust, unincorporated
association, limited liability company, any other entity and any government or
any department or agency thereof, whether acting in an individual, fiduciary or
other capacity.

12.11 Amendments. This Agreement may be amended or modified only by a written
instrument signed by Buyer and Seller.

12.12 No Recording. Neither this Agreement or any memorandum or short form
thereof may be recorded by Buyer; however, Buyer shall be entitled to record a
lis pendens in connection with any action for specific performance.

12.13 Further Documents. In connection with the closing of the transaction
described herein, each party agrees to execute and deliver any further documents
which may be reasonable and necessary in carrying out the provisions of this
Agreement.

12.14 Computation of Time. The term “business day” as used in this Agreement
shall mean any day other than a Saturday, Sunday, or state or federal legal
holiday. In computing any period of time under this Agreement, the date of the
act or event from which the designated period of time begins to run shall not be
included. The last day of the period so computed shall be included unless it is
not a business day, in which event the period shall run until the end of the
next business day. Similarly, if any date specified herein for performance or
satisfaction of any obligation or condition falls on a non-business day, then
that date also will be extended to the next succeeding business day thereafter.

12.15 Venue and Jurisdiction. The parties agree that any suit, action or
proceeding arising directly or indirectly from or out of this Agreement shall be
litigated only in Santa Clara County, California, Superior Court or the United
States District Court for the Northern District of California. Both parties
irrevocably consent to the jurisdiction of the Santa Clara County, California,
Superior Court and the United States District Court for the Northern District of
California. Without limiting the generality of the foregoing, each party waives
and agrees not to assert by way of motion, defense or otherwise in any suit,
action or proceeding any claim that such party is not personally subject to the
jurisdiction of the above-named courts, that such suit, action or proceeding is
brought in an inconvenient forum, or that the venue of such action, suit or
proceeding is improper. In the event any suit, action or proceeding arising
directly or indirectly from or out of this Agreement is commenced, each party
agrees that, in addition to any other manner provided by applicable law or court
rule, service of process may be made by service of a copy of the summons,
complaint and other pleadings required by applicable law to commence such
litigation upon each party’s appointed agent for service of process in the State
of California.

12.16 Buyer’s Work Product. If the Closing hereunder does not occur for any
reason other than due to Seller’s breach of this Agreement, then copies of all
studies, surveys, test results, analyses, plans, drawings, engineering and other
work product concerning the Real Property, or applicable portion thereof,
prepared by, for or on behalf of Buyer (collectively, “Buyer’s Work Product”)
shall at the option of Seller, following written request therefor by Seller to
Buyer, promptly be delivered to Seller at Seller’s cost and expense; provided,
however, in no event shall Buyer be obligated to furnish to Seller any:
(1) document or correspondence which would be subject to the attorney-client
privilege; (2) document or item which Buyer is



--------------------------------------------------------------------------------

contractually or otherwise bound to keep confidential; (3) internal memoranda,
reports or assessments relating to the valuation or future performance of the
Property; or (4) appraisals of the Property whether prepared internally by Buyer
or Buyer affiliates or externally. Buyer’s obligations under the immediately
preceding sentence shall survive the termination of this Agreement. Any of
Buyer’s Work Product delivered to Seller at Seller’s written request pursuant to
the terms above shall be delivered by Buyer to Seller without representation or
warranty by Buyer to Seller. Buyer shall not in any way be liable or otherwise
responsible for any inaccuracies or misstatements set forth therein. Seller will
not be entitled to rely on Buyer’s Work Product and, to the extent it does so,
will do so at its sole risk.

12.17 Permits. Prior to Closing, Seller at Seller’s sole expense shall use
commercially reasonable efforts to cause all necessary action to be taken with
the City of Sunnyvale, California (the “City”) to cause all of the permits set
forth on Exhibit I marked “Expired” (collectively, the “Expired Permits”) to be
fully rectified such that the Expired Permits are no longer shown as “Expired”
in the City’s records and are no longer considered by the City to be building
code violations. In addition, prior to Closing, Seller at Seller’s sole expense
shall complete all remaining work with regard to the permit set forth on Exhibit
I marked “Active” and thereafter shall cause all necessary action to be taken
with the City to cause such permit to be marked as final.

12.18 Energy Disclosure. Buyer waives, to the extent permitted by Legal
Requirements, the requirement of California Public Resource Code § 25402.10 and
the regulations issued in connection therewith (e.g., California Code of
Regulations, Title 20, Sections 1680 – 1684) to deliver to Buyer a Data
Verification Checklist as of the Effective Date, and any rights and remedies
Buyer may have as a result of not receiving the Data Verification Checklist.
Notwithstanding the foregoing, Seller shall as soon as reasonably practicable
after the date hereof and in any event no later than the Closing Date provide to
Buyer the Data Verification Checklist and any other materials required in
connection with California Public Resource Code § 25402.10 and the disclosure
regulations issued in connection therewith.

12.19 Survival. Except as expressly provided otherwise in this Article 12, this
Article 12 shall survive the Closing.

[balance of page is intentionally blank; signature page follows on next page]



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the Effective Date.

 

SELLER:

APPLIED MICRO CIRCUITS CORPORATION,

a Delaware corporation

By:  

/s/ L. William Caraccio

Name:   L. William Caraccio Its:   Vice President BUYER:

RW9 REIT ACQUISITION, LLC,

a Delaware limited liability company

By:  

/s/ Jennifer A. Levy

Name:   Jennifer A. Levy Title:   Vice President & Treasurer

ESCROW AGENT:

The undersigned Escrow Agent accepts the foregoing Agreement of Purchase and
Sale and Joint Escrow Instructions and agrees to act as Escrow Agent under this
Agreement in strict accordance with its terms.

 

FIRST AMERICAN TITLE INSURANCE COMPANY     Date: January 22, 2014 By:  

/s/ Darlene Ferrill

    Name:  

Darlene Ferrill

    Title:   Authorized Signatory    



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

PARCEL 1, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON NOVEMBER 9, 1976,
IN BOOK 383 OF MAPS PAGE 19.

APN: 110-34-006; ARB No : 110-03-062.09